Mr. Justice Bean
delivered the opinion of the court.
This is a suit to quiet title involving the validity of an assessment upon the plaintiff’s property for the *194improvement of South High Street from the south line of Mill Street to the south line of Bush Street. From a decree in favor of plaintiff, defendant appeals.
The issues in this suit are identical with those in the case of Fry et al. v. City of Salem, ante, p. 184 (164 Pac. 715), in which an opinion has this day been rendered. It is unnecessary to repeat what was said in that case. For the reasons stated therein the decree of the Circuit Court is affirmed. Affirmed.
Mr. Chief Justice McBride, Mr. Justice Benson and Mr. Justice Harris concur.